Hill, J.
(dissenting)—The writ of habeas corpus is granted in this case for reasons stated in detail in the ma*107jority opinion in the Joseph Joe Wesley case (In re Wesley (1959), ante p. 90, 346 P. (2d) 658).
As in the Wesley case, the petitioner here (Douglas E. Roberts) entered a plea of guilty to the charge against him (one of the Ten Major Crimes). It is conceded that no jurisdictional issue was raised, and there is nothing in the record to indicate his status as an enrolled member of an Indian tribe, or that the crime was committed in “Indian country,” as defined by 18 U. S. C. (1952 ed.) § 1151.
The issues are the same as in the Wesley case. I dissent from the conclusion of the majority and would deny the writ. My views are expressed more fully in my dissent in In re Wesley, supra.
Mallery and Finley, JJ., concur with Hill, J.